Citation Nr: 1753449	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  09-01 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for degenerative disc disease and degenerative joint disease of the lumbar spine beginning May 19, 2008.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU), prior to February 4, 2015.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served active duty from May 1984 to May 2005.

In December 2011, the Veteran provided testimony at a Travel Board hearing held before a Veterans Law Judge (VLJ) who is unavailable to participate in a decision.  A copy of the transcript has been associated with the file. In March 2016, the Veteran declined an opportunity to testify before another VLJ.

The issues were previously before the Board in December 2016 for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability has not more nearly approximated unfavorable ankylosis of the thoracolumbar spine.

2.  For the rating period beginning May 19, 2008, the Veteran has had left leg lumbar radiculopathy approximating mild incomplete paralysis of the sciatic nerve.

3.  From August 2009 to February 4, 2015, the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the degenerative disc disease and degenerative joint disease of the lumbar spine beginning May 19, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2017).

2.  For the rating period beginning May 19, 2008, the criteria for a separate 10 percent rating, but no higher, for left lower extremity radiculopathy, have been met. 38 U.S.C. A . §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, DC 8520 (2017).

3.  The criteria for a TDIU have been met from August 2009 to February 4, 2015. 38 U.S.C. A. §§ 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for a Low Back Disability 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The Veteran maintains that his lumbar spine disability is more severe than what is contemplated by the currently assigned 40 percent disability rating beginning May 19, 2008.  His disability has been rated under DC 5237 for lumbosacral strain.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is assigned for unfavorable ankylosis of entire spine. 

Under DC 5243, the Formula for Rating intervertebral disc syndrome (IVDS Formula) based on incapacitating episodes, a 40 percent rating requires incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A 60 percent rating requires incapacitating episodes having a total duration of at least six weeks during the past 12 months.  For purposes of ratings under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

After a review of all the evidence of record, the Board finds that a disability rating in excess of 40 percent is not warranted for the Veteran's lumbar spine disability beginning May 19, 2008.

The evidence beginning May 19, 2008, includes a May 2008 VA spine examination.  During the evaluation, the Veteran reported pain in the lumbosacral region with distribution (numbness) into the left lower extremity on the lateral aspect to the middle 3 toes.  Flare-ups were noted to occur after continued ambulation and standing in excess of 2-30 minutes, but without incapacitation.  During a physical examination, forward flexion of the thoracolumbar spine was limited to 90 degrees.  It was also noted that he did not have any incapacitating episodes in the past 12 month period.  The examiner diagnosed degenerative joint disease at L2-Si "with radiculopathy of the left lower extremity."

In a February 2009 VA spine examination, the Veteran again reported pain in the lumbar area with numbness in the left leg and foot.  He also reported 5 flare-ups in the last year and indicated that he would lie in bed with moderate limitation of motion and functional impairment.  During a physical examination, forward flexion of the lumbar spine was limited to 90 degrees.  It was also noted that he did not have any incapacitating episodes in the past 12 month period.  The examiner diagnosed "degenerative joint disease with degenerative joint disease lumbosacral spine.  Rule out radiculopathy to left leg."

The Veteran was afforded another VA spine examination in May 2011.  He reported pain in the mid-lumbar area and over the right hip.  He also continued to report symptoms of tingling over the left lower extremity along the anterior aspect to the toes and foot.  During a physical examination, forward flexion of the lumbar spine was limited to 90 degrees, with pain beginning at 50 degrees.  Repetitive forward flexion decreased to 70 degrees on the 3rd repetition.  No ankylosis was noted.  The examiner also noted that the Veteran had subjective decreased sensation to the left lower extremity but noted that the radiation pattern to the left lower extremity did not match any lumbar dermatome.  

During an August 2012 VA spine examination, the Veteran reported constant pain in the low back and tingling and numbness in the left lower extremity.  Flare-ups were noted to occur when standing for an hour or two.  Forward flexion of the thoracolumbar spine was limited to 80 degrees with pain at 75 degrees.  After repetitive use testing, flexion was limited to 75 degrees.  The examiner also indicated that the Veteran had sciatic nerve radiculopathy of the left lower extremity that was of "mild" severity.  The Veteran did not have IVDS.  

In an April 2015 VA examination, the Veteran denied flare-ups associated with the lumbar spine but reported constant pain and some exacerbation of pain depending on his activities.  Forward flexion of the thoracolumbar spine was limited to 15 degrees with pain at 10 degrees.  After repetitive use testing, flexion was limited to 10 degrees.  The examiner indicated that the Veteran did not have radicular pain or other symptoms associated with radiculopathy.  It was also noted that he did not have IVDS.  

In the most recent January 2017 VA spine examination, the Veteran reported pain in the low back with radiating pain to the left lower extremity.  No flare-ups were reported, although the Veteran indicated that his low back pain impaired him from doing any lifting, prolonged standing, or prolonged walking.  Forward flexion of the thoracolumbar spine was limited to 30 degrees.  After repetitive use testing, there was no additional loss of function or range of motion.  There was no evidence of pain with weight bearing.  Radiculopathy and ankylosis were absent.  

The remaining evidence of record, to include post-service treatment records, does not show that the Veteran's disability has resulted in unfavorable ankylosis of the entire thoracolumbar spine or that he has had incapacitating episodes as a result of IVDS having a total duration of at least six weeks during the past 12 months. 
Accordingly, a higher rating in excess of 40 percent for the lumbar spine disability is not warranted beginning May 19, 2008. 

Nonetheless, the evidence is in equipoise as to whether a separate 10 percent rating for lumbar radiculopathy of the left lower extremity is warranted for the rating period beginning May 19, 2008.  The Veteran has consistently reported left lower extremity numbness and tingling in his leg and foot.  The May 2008 and August 2012 VA examiners specifically diagnosed left lower extremity radiculopathy.  The August 2012 examiner further indicated that the radiculopathy was due to incomplete paralysis of the sciatic nerve of "mild" severity.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, a separate 10 percent rating for left lower extremity radiculopathy is warranted for the rating period beginning May 19, 2008.

TDIU

The Veteran maintains that he is unable to work as a result of his service-connected disabilities.  He has indicated that he has a college degree and last worked in August 2009 as a logistic analyst.  

The Veteran has a combined 100 percent rating effective February 4, 2015; as such, the Board will consider whether a TDIU is warranted for the rating period from August 2009 (the date the Veteran last worked full-time) to February 4, 2015, (the effective date of his combined 100 percent disability rating).

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, due to service-connected disability, from obtaining or maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment. 

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation due to service-connected disability, and consideration is given to the veteran's background including his or her employment and educational history.  See 38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001). In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

The Board finds that the Veteran met the schedular criteria requirements under 
38 C.F.R. § 4.16(a) for the rating period from August 2009 to February 4, 2015.  In this regard, he had multiple disabilities ratable at a combined evaluation of 90 percent.  As such, the minimum schedular criteria for TDIU are met for the entire initial rating period on appeal.  Therefore, the question is whether the Veteran's disabilities alone are of sufficient severity to produce unemployability.

The Veteran's lumbar spine disability has been rated as 40 percent disabling throughout the rating period beginning June 2005.  As such, all VA spine examinations are relevant to the Veteran's employability as his symptoms have remained consistent throughout the rating period on appeal. In this regard, an April 2015 VA spine examination indicated that his lumbar spine disability impacted his ability to work.  Specifically, he was unable to lift more than 20 pounds, was limited to walking 1/2 mile, and could only stand for approximately 4 hours.  He was also limited to sitting for 20 minutes.  

Similarly, a January 2017 VA examiner also indicated that the Veteran's lumbar spine disability impacted his ability to work.  In this regard, the examiner noted that the Veteran was disabled and that his low back condition impacted his ability to function due to limitations in lifting, standing, walking, and bending.  In a May 2015 VA psychiatric examination, the examiner indicated that the Veteran was unable to function adequately at a job.  His motivation was extremely low, he
reported significant anhedonia, and was often tearful, and worried constantly.  

Moreover, during a November 2011 VA psychiatric examination, the Veteran reported problems with physical limitations and problems getting along with others at work.  During the November 2011 evaluation, he was also noted to have difficulty in establishing and maintaining effective work relationships and difficulty in adapting to stressful circumstances including work or a worklike setting.  He also had a short attention span and anhedonia, as similarly reported by the May 2015 VA examiner. 

Based on this evidence, the Veteran's service-connected lumbar spine and psychiatric disabilities preclude both physical and sedentary employment.  His physical disabilities have resulted in limitations in bending, lifting, standing, sitting, and walking.  Further, his psychiatric disability has resulted in extremely low motivation, significant anhedonia, difficulty in establishing and maintaining effective work relationships, and difficulty in adapting to stressful circumstances including work or a worklike setting.  These symptoms would significantly impair his ability to obtain or maintain even sedentary employment. 

For these reasons, given the impact of his service-connected disabilities, the Veteran was unable to secure and maintain substantially gainful employment from August 2009 (the date he last worked full-time) to February 4, 2015 (the effective date of his combined 100 percent rating).



ORDER

A rating in excess of 40 percent for the degenerative disc disease and degenerative joint disease of the lumbar spine beginning May 19, 2008, is denied.

For the rating period beginning May 19, 2008, a separate compensable rating of 10 percent, but no greater, for left lower extremity radiculopathy, is granted.

A TDIU is granted from August 2009 to February 4, 2015.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


